Citation Nr: 1822581	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material has been submitted to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction) (AOJ)).

In November 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In September 2017, the Board sought expert opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for bilateral hearing loss.  The VHA opinion, dated November 2017, has been provided to the Veteran and his representative.

The Board notes that an October 2013 rating decision granted a claim of entitlement to service connection for acne with an evaluation of 30 percent effective June 15, 2009.  In October 2013, the Veteran submitted a timely notice of disagreement with the assigned disability rating and the effective date of the grant.  In December 2017, the AOJ issued a statement of the case continuing the assigned 30 percent rating and denying an effective date earlier than June 15, 2009.  However, the Veteran did not file a substantive appeal regarding these issues and therefore they are not on appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1981 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) and the AOJ issued a May 1981 statement of the case (SOC), but the Veteran did not file a substantive appeal.

2.  In August 2004 and December 2006 rating decisions, the AOJ denied reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran neither appealed these decisions nor submitted new and material evidence within the one year appeal period.

3.  The evidence associated with the claims file subsequent to the RO's previous denials of the Veteran's bilateral hearing loss service connection claim is new and material as it raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1981 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The August 2004 and December 2006 rating decisions denying reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss are final.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The Veteran seeks to establish service connection for bilateral hearing loss.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Hearing Loss

In March 1981, upon consideration of the Veteran's service treatment records, the AOJ denied the Veteran's claim of entitlement to service connection for hearing loss, reasoning that the disability existed prior to entry and was not aggravated by service.  The Veteran filed a timely NOD and was furnished an SOC in May 1981.  However, the Veteran did not submit a timely substantive appeal or new and material evidence requiring readjudication within one year of the date of notice of decision.  As such, that claim became final.  38 U.S.C. § 7105(d)(3).

Subsequently, August 2004 and December 2006 rating decisions denied reopening of the Veteran's claim for service connection, reasoning no new and material evidence was submitted to substantiate the claim.  The Veteran did not submit a timely NOD within the given appeal period.  The August 2004 and December 2006 RO decisions, therefore, are final.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

VA and private clinic treatment records, as well as recent VA examination reports associated with the claims file indicate that the Veteran continues to receive treatment for bilateral hearing loss.  In March 2010, the Veteran's private physician indicated that service records showed evidence of a severe ear infection that may have worsened the Veteran's pre-existing hearing loss.  The evidence is new, as it was not of record at the time of the prior denial.  It is also material in that it raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).


ORDER

The claim for entitlement to service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.


REMAND

In March 2018, the Veteran submitted additional audiological treatment and evaluation records to the claims file.  In accompanying correspondence, the Veteran indicated his preference that the case be remanded to the AOJ for consideration of this new evidence.  As the new evidence has not been previously considered by the AOJ and is pertinent to the claim of service connection for bilateral hearing loss, a remand to have the AOJ consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records not yet associated with the claims file.

2.  Readjudicate the claim after any necessary development is complete.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


